Clark, J.
This, action was tried by the court at the Steuben Trial Term, January 7, 1916, a jury having been waived. The debt sued upon was contracted by defendant, then a resident of Pennsylvania, in December, 1905. In January, 1909, he moved to the state of New York, where he has ever since resided. The cause of action accrued December 15, 1905.
By the laws óf Pennsylvania actions of this character must be brought within six years after the cause of action accrued, but it is provided by the statutes of that state that ‘ ‘ In all civil suits and actions in which the cause of action shall have arisen within this State the defendant or defendants in such suit or actions, who shall have become non-resident of the State after said cause of action shall have arisen, shall not have the benefit of any statute of this State for the limitations of actions during the period of such residence without the State.” Laws of Pennsylvania, enacted May 22, 1895.
It will be seen, therefore, that this cause of action was not barred by the Statute of Limitations of the state of Pennsylvania when defendant left that state, the action having accrued in December, 1905, and he having removed to the state of New York in January, 1909. And under the laws of Pennsylvania above quoted, where the cause of action arose, the defendant having left the state before the Statute of Limitations had run, it was suspended during his absence from that state. If this action had been barred by the statutes of Pennsylvania it would be barred here', but defendant having left the state where the cause of action accrued before the statute had run against it, *226the Statute of Limitations was suspended during his absence, and it was not' barred by the statutes of Pennsylvania and is not barred here. Code Civ. Pro., §§ 390, 390-a; Taylor v. Syme, 17 App. Div. 517; Isenberg v. Rainier, 145 id. 256, 70 Misc. Rep. 498.
■Defendant relies on the Isenberg-Rainier case above referred to, but it does, not seem to sustain his contention; There it plainly holds that an action, whether brought by a resident or non-resident, must be brought within the time limited by our Statute of Limitations, and if the cause of action arose in a foreign state in favor of a non-resident, which is this case, it cannot be brought after the time limited by the laws of the state in which-the cause of action arose. • That would seem to be ah authority sustaining plaintifFs .contention here, because defendant having left the state where the cause of action accrued before the statute had run against it, he having ever since been a resident of the state of New York, the statute of Pennsylvania would be suspended during his absence from that state and the claim not being barred by the statute of Pennsylvania where it arose is not barred here.
There being no dispute as to the amount of the claim oh which this action is brought, the only def ense being that it is barred by the Statute of Limitations, and it appearing to me that the action is not barred, it follows that plaintiff is -entitled to judgment for the amount claimed, to-wit: $465.04, with costs to be taxed.
Judgment accordingly.